                                                                  Case 2:19-cv-00882-JAD-GWF Document 10 Filed 07/10/19 Page 1 of 3



                                                             1    Mark R. Thierman, Nev. Bar No. 8285
                                                                  mark@thiermanbuck.com
                                                             2    Joshua D. Buck, Nev. Bar No. 12187
                                                                  josh@thiermanbuck.com
                                                             3    Leah L. Jones, Nev. Bar No. 13161
                                                                  leah@thiermanbuck.com
                                                             4    THIERMAN BUCK LLP
                                                                  7287 Lakeside Drive
                                                             5    Reno, NV 89511
                                                                  Tel. (775) 284-1500
                                                             6    Fax. (775) 703-5027

                                                             7    Christian Gabroy, Nev. Bar No. 8805
                                                                  christian@gabroy.com
                                                             8    Kaine Messer, Nev. Bar No. 14240
                                                                  kmesser@gabroy.com
                                                             9    GABROY LAW OFFICES
                                                                  The District at Green Valley Ranch
                                                             10   170 S. Green Valley Pkwy, Suite 280
                                                                  Henderson, NV 89012
                                                             11   Tel. (702) 259-7777
                                                                  Fax. (702) 259-7704
                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                                  Attorneys for Plaintiff Alexis Harris
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                                                  UNITED STATES DISTRICT COURT
                                                             14
                                                                                                      DISTRICT OF NEVADA
                                                             15
                                                                    ALEXIS HARRIS, on behalf of herself               Case No: 2:19-cv-00882-JAD-GWF
                                                             16     and all others similarly situated,

                                                             17                      Plaintiff,                       STIPULATION AND ORDER TO
                                                                                                                      EXTEND TIME TO FILE PROPOSED
                                                             18               vs.                                     DISCOVERY PLAN

                                                             19     HAT WORLD, INC. d/b/a and a/k/a LIDS              (First Request)
                                                                    LOCKER ROOM; DOES 1 through 50;
                                                             20     inclusive,

                                                             21                       Defendant(s).

                                                             22
                                                                                          STIPULATION AND ORDER TO EXTEND TIME
                                                             23                             TO FILE PROPOSED DISCOVERY PLAN

                                                             24          The parties, by and through their respective counsel of record, submit the

                                                             25   following Stipulation And Order To Extend Time To File Proposed Discovery Plan.

                                                             26          1.         On May 24, 2019, Defendant Hat World Inc. d/b/a and a/k/a Lids Locker

                                                             27   Room (“Defendant”) removed this matter to federal court. ECF No. 1, p. 1.

                                                             28
                                                                                                            Page 1 of 3
                                                                  Case 2:19-cv-00882-JAD-GWF Document 10 Filed 07/10/19 Page 2 of 3



                                                             1             2.    On May 31, 2019, Defendant files its Answer to Plaintiff’s Class Action

                                                             2    Complaint. ECF No. 7, p. 1. Such Answer declared that Defendant “intends to file a

                                                             3    motion to compel arbitration” in this matter. Id. at p. 2, line 20.

                                                             4             3.    The parties proposed discovery plan is currently due on July 15, 2019. ECF

                                                             5    No. 7.

                                                             6             4.    On July 9, 2015, Defendant’s counsel presented to Plaintiff’s counsel a

                                                             7    courtesy copy of the purported arbitration agreement upon which Defendant intends to

                                                             8    move to compel arbitration.

                                                             9             5.    Plaintiff’s counsel is currently reviewing             the   purported   arbitration

                                                             10   agreement. Following such review, the parties will meet and confer in good faith to

                                                             11   explore the possibility of mutually submitting to arbitration, the status of the matter, and

                                                             12   any other potential threshold issues.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13            6.    The parties request a period of twenty-one additional days up to and
                           Henderson, Nevada 89012




                                                             14   including August 5, 2019 to file a proposed discovery plan and scheduling order should

                                                             15   the parties not achieve agreement on whether this matter should be submitted to

                                                             16   arbitration.

                                                             17            7.    This request is not sought for any improper purpose or other reason of

                                                             18   delay. Rather, it is sought only conserve expenditures and resources of this Court while

                                                             19   the parties engage in such good faith discussions which may result in the avoidance of

                                                             20   costly and potentially unnecessary motion practice.

                                                             21   ///

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                           Page 2 of 3
                                                                  Case 2:19-cv-00882-JAD-GWF Document 10 Filed 07/10/19 Page 3 of 3



                                                             1           Wherefore, the parties respectfully request a period of twenty-one additional

                                                             2    days up to and including August 5, 2019 to file a proposed discovery plan and

                                                             3    scheduling order should the parties not achieve agreement on whether this matter

                                                             4    should be submitted to arbitration.

                                                             5    Respectfully submitted,
                                                             6    Dated this 10th day of July 2019.        Dated this 10th day of July 2019.
                                                             7

                                                             8    /s/ Christian Gabroy                     /s/ Joni Jamison
                                                                  Christian Gabroy                         Robert McCoy
                                                             9    Nev. Bar No. 8805                        Nev. Bar No. 9121
                                                                  Kaine Messer                             Joni Jamison.
                                                             10   Nev. Bar. No. 14240                      Nev. Bar No. 11614
                                                                  GABROY LAW OFFICES                       KAEMPFER CROWELL
                                                             11   170 S. Green Valley Parkway, Ste 280     1980 Festival Plaza Drive, Suite 650
                                                                  Henderson, NV 89012                      Las Vegas, NV 89135
                                                             12   Tel: (702) 259-7777
GABROY LAW OFFICES




                                                                                                           Tel: (702) 792-7000
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                                  Fax: (702) 259-7704                      Fax: (702) 796-7181
                                                             13
                           Henderson, Nevada 89012




                                                                  Mark R. Thierman                         Cheryl A. Sabnis
                                                             14   Nev. Bar No. 8285                        Pro hac vice application forthcoming
                                                                  Joshua D. Buck,                          KING & SPALDING LLP
                                                             15   Nev. Bar No. 12187                       101 Second Street, Suite 2300
                                                                  Leah L. Jones,                           San Francisco, CA 94105
                                                             16   Nev. Bar No. 13161                       Tel: (415) 318-1200
                                                                  THIERMAN BUCK LLP                        Fax: (415) 318-1300
                                                             17   7287 Lakeside Drive
                                                                  Reno, NV 89511                           Attorneys for Defendant
                                                             18   Tel: (775) 284-1500
                                                                  Fax: (775) 703-5027
                                                             19
                                                                  Attorneys for Plaintiff
                                                             20

                                                             21

                                                             22
                                                                         IT IS SO ORDERED.
                                                             23

                                                             24

                                                             25           July 11, 2019
                                                                         ______________                   __________________________________
                                                             26          Date                             UNITED STATES MAGISTRATE JUDGE

                                                             27

                                                             28
                                                                                                        Page 3 of 3
